On May 5, 1995, it was the judgment of the court that Keith Brandley Creger be and is hereby sentenced to a term of twenty (20) years in the Montana State Prison for the offense of Sexual Assault, a Felony. It is further ordered that the defendant shall register as a sexual offender, pursuant to Section 46-23-504 and 46-23-505, M.C.A., with the Department of Institutions, Chief of Police, and Sheriff of the County wherein he resides for a period of ten (10) years following his release from custody. That however, ten (10) years of defendant’s sentence is hereby suspended on terms and conditions as stated in the May 5, 1995 judgment. That as a condition of suspending the last ten (10) years of defendant’s sentence, the defendant shall complete the sex offender program while at the Montana State Prison. That the defendant shall reimburse Missoula County through the Clerk of the District Court for his court appointed attorney in the amount of Four Hundred Seventy-five Dollars (475.00), according to a schedule as set by his probation officer. That the defendant shall pay a fee through the Clerk of the District Court in the amount of Twenty Dollars ($20.00), according to a schedule as set by his probation officer, to go to the County Attorney Surcharge Fund as provided in Section 46-18-236, M.C.A. That the defendant shall pay a fine to go to the community service program in the amount of Eighty-five Dollars ($85.00). Said fine shall be paid through the Clerk of the District Court and according to a schedule as set by his probation officer. That the defendant shall pay a probationary supervision fee in the amount of Ten Dollars ($10.00) per month or One Hundred Twenty Dollars ($120.00) per year, pursuant to Section 46-23-1011, M.C.A., on a schedule to be determined by his probation officer. The fee shall be paid through the Clerk of the District Court. Defendant shall receive credit for time served at Missoula County Jail from April 13,1994, through date of sentencing, May 5,1995, in the amount of three hundred eighty-eight (388) days.
On October 19, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence *82Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed and requested that his petition be dismissed.
DATED this 1st day of November, 1995.
It is hereby ordered that the petition is dismissed.
Done in open Court this 19th day of October, 1995.
Hon. John Warner, Chairman, Hon. Ted O. Lympus, Member, Hon. Jeffrey M. Sherlock, Member.